                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DEITRICK,                          )     CIVIL ACTION NO. 4:06-CV-1556
             Plaintiff                   )
                                         )
      v.                                 )
                                         )     (ARBUCKLE, M.J.)
MARK A. COSTA, et al.,                   )
             Defendants                  )
                                     ORDER

      For the reasons explained in the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant Costa and Miner’s Motion to Bifurcate

(Doc. 503) is GRANTED as follows:

      (1)   Counts I (against Costa and Miner) and V (against Costa, Miner, R.
            Yoncuski and V. Long) are severed from the trial scheduled to begin
            on Monday, September 16, 2019.
      (2)   Counsel for the Plaintiff, and for Defendants Costa, Miner, R.
            Yoncuski, and Vanessa Long (Youncuski) will participate in a
            Conference Call with the Court on Friday, July 12, 2019 at 1:30 to
            set any necessary pre-trial deadlines and a trial date in October for
            Counts One and Five. Counsel for Defendants Costa and Miner will
            initiate the call to chambers at (570) 323-9881 when all counsel are on
            the line.
Date: July 3, 2019                           BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge




                                      Page 1 of 1
